DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 5/13/2022. In virtue of this communication claims 1-4, 7-9, 11-12 and 15-19 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 2/14/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the Double Patenting Rejection is not withdrawn because a terminal disclaimer has not been filed. 
In view of Applicant’s response the rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-9, 11-12 and 15-19 of the instant application are rejected on the grounds of non-statutory double patenting over the claims of the patent (US Pat 11095367), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example see how Claim 1 of the instant application and Claim 1 of the Patent (US Pat 11095367) are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the latest claims of patent (US Pat 11095367)
A light fixture, comprising:
A lighting system data network, comprising:

a data source to transmit outgoing data; a first light fixture to receive the outgoing data and to transmit a modulated light signal with the outgoing data, wherein the first light fixture comprises:
a light source comprising a first array of light emitting diodes (LEDs) to emit light at a first wavelength to illuminate a location and a second array of LEDs to emit light at a second wavelength;
a first array of light emitting diodes (LEDs) to emit light at a first wavelength to illuminate a location; a second array of LEDs to emit light at a second wavelength to transmit the outgoing data;
a photo detector to detect an incoming light;
a photo detector to detect an incoming light;
a transceiver to receive outgoing data from a data source and to transmit the outgoing data via radio frequency signals to a data destination;
a transceiver to receive the outgoing data via radio frequency signals and transmit the outgoing data via radio frequency signals;
a modulator/demodulator to modulate the light emitted by the second array of LEDs at the second wavelength with the outgoing data to generate a modulated light signal with the outgoing data and to demodulate the incoming light that includes incoming data, wherein the light emitted by the second array of LEDs is modulated by varying a brightness of the second array of LEDs with 16 bit or 24 bit resolution;
a modulator/demodulator to modulate the light with the outgoing data;
a processor communicatively coupled to the light source, the photo detector, the transceiver, and the modulator/demodulator, wherein the processor is to control the modulator/demodulator to modulate the light emitted by the second array of LEDs at a transmission frequency to transmit the outgoing data via the modulated light signal to a second light fixture.
a processor communicatively coupled to the light source, the photo detector, the transceiver, and the modulator/demodulator of the first light fixture, wherein the processor is to control the modulator/demodulator of the first light fixture to modulate the light at a transmission frequency to transmit the outgoing data via the modulated light signal;

a second light fixture to receive the modulated light signal from the first light fixture with the outgoing data, to demodulate the modulated light signal with the outgoing data, and to transmit the outgoing data to a data destination, wherein the second light fixture comprises:
a first array of LEDs to emit light at the first wavelength to illuminate the location; a second array of LEDs to emit light at the second wavelength to transmit the outgoing data;
a photo detector to detect the modulated light signal from the first light fixture; 
a transceiver to receive the outgoing data via radio frequency signals and transmit the outgoing data via radio frequency signals;
a modulator/demodulator to demodulate the modulated light signal with the outgoing data from the first light fixture and to modulate the light with the outgoing data;
a processor communicatively coupled to the light source, the photo detector, the transceiver, and the modulator/demodulator of the second light fixture, wherein the processor is to control the modulator/demodulator of the second light fixture to modulate the light at the transmission frequency to transmit the outgoing data via the modulated light signal; and a data destination to receive the outgoing data.


As shown, the only difference between these two claims is that Claim 1 of the Patent (US Pat 11095367) does not explicitly teach that in the first light fixture the modulator/demodulator demodulates the incoming light that includes incoming data. However, since Claim 1 of the Patent (US Pat 11095367) teaches the first light fixture having an optical modulator/demodulator, it is understood that the optical modulator/demodulator performs both optical modulation and optical demodulation. Thus, Claim 1 of the Patent (US Pat 11095367) also teaches this limitation. In addition Maniam et al (US Pub 20070024571) and Hoover (US Pub 20080111500) teaches the newly added limitations. More specifically, Maniam Fig 1A paragraphs [16][20] teaches a light emitted by a second array of LEDs (134) is modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (134), and which combination is being made because the combination allows the system of Patent (US Pat 11095367) to communicate data via the second array of LEDs and also adjust a brightness for the purpose of changing an illumination level. Moreover, Hoover Fig 2, paragraphs [30][31] teaches the limitation of an LED 205 varying a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON), and which combination is being made because the combination allows the system of Patent (US Pat 11095367) to have high quality luminance because it adjusts brightness with 2^16 or 0 to 65535 steps and creates a smooth transitioning when changing to a different illumination level. Besides these differences, Claim 1 of the instant application is a broader version of Claim 1 of the Patent (US Pat 11095367).  Here, the claim under examination is being anticipated by the patented claim. MPEP 804 section “B. Non-statutory Double Patenting” states that a non-statutory double patenting rejection is proper when it is rejected using an obviousness analysis or an anticipation analysis. MPEP 804 section “1. Anticipation Analysis” states that “A non-statutory double patenting rejection is appropriate where a claim in an application under examination is claiming subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application”, which is the case here because Claim 1 of the instant application is a broader version of Claim 1 of the Patent (US Pat 11095367). Therefore, Claim 1 of the instant application is not patentably distinct from Claim 1 of the Patent (US Pat 11095367).   

A similar reasoning applies to the other independent Claims 9 and 17.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the newly added feature of ”the light emitted by the second array of LEDs is modulated by varying a brightness of the second array of LEDs with 16 bit or 24 bit resolution” must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500).

Regarding Claim 1, Solanki discloses a light fixture, comprising: 
a light source comprising a first light emitting diode (LED) to emit light at a first wavelength to illuminate a location and a second LED to emit light at a second wavelength (Fig 1, Fig 6, where a light fixture (e.g. link 202a / LED 204) (lamp) has a light source comprising a first light emitting diode (LED) (i.e. between 202a/204 and dongle 302) that emits light at a first wavelength to illuminate a location (i.e. a dongle area) and a second LED (i.e. between 202a/204 and 202b/204) that emits light at a second wavelength);    
a photo detector to detect an incoming light (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a photo detector (PD) to detect an incoming light); 
a modulator/demodulator to modulate the light emitted by the second LED at the second wavelength with outgoing data to generate a modulated light signal with the outgoing data and to demodulate the incoming light that includes incoming data (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a modulator/demodulator (as also shown in Fig 8) that modulates the light emitted by the second LED (i.e. between 202a/204 and 202b/204) at the second wavelength with outgoing data to generate a modulated light signal with the outgoing data and demodulates the incoming light that includes incoming data); and  
a processor communicatively coupled to the light source, the photo detector, the transceiver, and the modulator/demodulator (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a processor (FPGA) (as also shown in Fig 8) communicatively coupled to the light source, the photo detector (PD), and the modulator/demodulator), wherein the processor is to control the modulator/demodulator to modulate the light emitted by the second LED at a transmission frequency to transmit the outgoing data via the modulated light signal to a second light fixture (Fig 1, Fig 6, where the processor (FPGA) controls the modulator/demodulator (as also shown in Fig 8) to modulate the light emitted by the second LED (i.e. between 202a/204 and 202b/204) at a transmission frequency (e.g. for visible light communication VLC) to transmit (relay) the outgoing data via the modulated light signal to a second light fixture (e.g. link 202b / LED 204) (lamp)).   
Solanki fails to explicitly disclose the first LED being a first array of LEDs, and the second LED being a second array of LEDs.  
However, Richards discloses    
a first LED being a first array of LEDs, and a second LED being a second array of LEDs (Fig 1, paragraphs [30][34] where a light source 18 has a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki, with the teachings of the light source 18 as described in Richards. The motivation being is that as shown a light source 18 can have a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki and have the light fixture (e.g. link 202a / LED 204) (lamp) with a light source that has a first LED (i.e. between 202a/204 and dongle 302) being a first array of LEDs and a second LED (i.e. between 202a/204 and 202b/204) being a second array of LEDs i.e. as an alternative so as to emit light using multiple light sources instead of a single light source for the purpose of increasing light intensity and which modification is a simple implementation of a known concept of a known light source 18 into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards fails to explicitly disclose a transceiver to receive outgoing data from a data source and to transmit the outgoing data via radio frequency signals to a data destination.  
However, McBride discloses 
a transceiver to receive outgoing data from a data source and to transmit the outgoing data via radio frequency signals to a data destination (Fig 5, section VI “Visionary” pages 226-227 where a transceiver (Radio transceiver) receives outgoing data from a data source (Baseband processor) and transmits the outgoing data via radio frequency signals to a data destination (hybrid node)).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards, with the teachings of the transceiver (Radio transceiver) as described in McBride. The motivation being is that as shown a transceiver (Radio transceiver) can receive outgoing data from a data source (Baseband processor) and transmit the outgoing data via radio frequency signals to a data destination (hybrid node) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp)  as described in Solanki as modified by Richards and have the light fixture (e.g. link 202a / LED 204) (lamp)  with a transceiver (Radio transceiver) that receives outgoing data from a data source (Baseband processor) and transmits the outgoing data via radio frequency signals to a data destination (hybrid node) i.e. as an alternative so as to provide a dual communication and perform transmission protection between the light fixtures by using a radio transmission when an optical transmission fails and which modification is a simple implementation of a known concept of a known transceiver (Radio transceiver) into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards and McBride fails to explicitly disclose the light emitted by the second array of LEDs is modulated by varying a brightness of the second array of LEDs.
However, Maniam discloses 
a light emitted by a second array of LEDs is modulated by varying a brightness of the second array of LEDs (Fig 1A, paragraphs [16][20] where a light emitted by a second array of LEDs (134) is modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (134)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride, with the teachings of the pulse width modulation PWM as described in Maniam. The motivation being is that as shown a light emitted by a second array of LEDs (134) can be modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (134) and one of ordinary skill in the art can implement this concept into the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and have a light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) be modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (i.e. between 202a/204 and 202b/204) i.e. as an alternative so as to communicate data via the second array of LEDs and also adjust brightness for the purpose of changing an illumination level to a desired value and which modification is being made because of the similarities of the systems and the equivalent electrical and/or optical components (e.g. Reed Solomon RS coders/encoders, LEDs…) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM into a known second array of LEDs (i.e. between 202a/204 and 202b/204) for its improvement and for optimization and which modification yields predictable results.    
Solanki as modified by Richards and McBride and Maniam fails to explicitly disclose varying a brightness with 16 bit or 24 bit resolution. 
However, Hoover discloses 
varying a brightness with 16 bit or 24 bit resolution (Fig 2, paragraphs [30][31] where an LED 205 varies a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and Maniam, with the teachings of the pulse width modulation PWM as described in Hoover. The motivation being is that as shown an LED 205 can vary a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON) and one of ordinary skill in the art can implement this concept into the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and Maniam and have the second array of LEDs (i.e. between 202a/204 and 202b/204) vary a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the second array of LEDs  are OFF to when the second array of LEDs are ON) i.e. as an alternative so as to have a high quality luminance because it adjusts brightness with 2^16 or 0 to 65535 steps and creates a smooth transitioning when changing to a different illumination level and which modification is a simple implementation of a known concept of a known pulse width modulation PWM into a known second array of LEDs (i.e. between 202a/204 and 202b/204) for its improvement and for optimization and which modification yields predictable results. 
 
Regarding Claim 2, Solanki as modified by Richards and McBride and Maniam and Hoover also discloses the light fixture wherein the processor is to control the modulator/demodulator to demodulate the incoming light at a reception frequency to obtain the incoming data (Solanki Fig 1, Fig 6, where the processor (FPGA) (as also shown in Fig 8) controls the modulator/demodulator to demodulate the incoming light at a reception frequency (e.g. for infrared communications) to obtain the incoming data).  
  
Regarding Claim 17, Solanki discloses a light fixture, comprising: 
a light source comprising a first light emitting diode (LED) to emit light at a first wavelength to illuminate a location and a second LED to emit light at a second wavelength (Fig 1, Fig 6, where a light fixture (e.g. link 202a / LED 204) (lamp) has a light source comprising a first light emitting diode (LED) (i.e. between 202a/204 and dongle 302) that emits light at a first wavelength to illuminate a location (i.e. a dongle area) and a second LED (i.e. between 202a/204 and 202b/204) that emits light at a second wavelength);   
a photo detector to detect an incoming light from a second light fixture, wherein the incoming light includes data from a data source (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a photo detector (PD) that detects an incoming light from a second light fixture (e.g. from 102) (or from another link 202 / LED 204) (lamp) (as shown in Fig 4), the incoming light includes data from a data source); 
a demodulator to demodulate the incoming light to obtain the data from the data source (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a modulator/demodulator (as also shown in Fig 8) that demodulates the incoming light to obtain the data from the data source); 
a modulator to modulate light emitted by the second LED at the second wavelength with the data to generate a modulated light signal with the data to transmit to a third light fixture (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a modulator/demodulator (as also shown in Fig 8) that modulates light emitted by the second LED (i.e. between 202a/204 and 202b/204) at the second wavelength with the data to generate a modulated light signal with the data to transmit (relay) to a third light fixture (e.g. link 202b / LED 204) (lamp)); and  
a processor communicatively coupled to the light source, the photo detector, the demodulator, the transceiver, and the modulator (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a processor (FPGA) (as also shown in Fig 8) communicatively coupled to the light source, the photo detector (PD), the demodulator and the modulator), wherein the processor is to control the modulator to modulate the light emitted by the second LED at a transmission frequency to transmit the data via the modulated light signal (Fig 1, Fig 6, where the processor (FPGA) (as also shown in Fig 8) controls the modulator to modulate the light emitted by the second LED (i.e. between 202a/204 and 202b/204) at a transmission frequency (e.g. for visible light communication VLC) to transmit (relay) the data via the modulated light signal).  
Solanki fails to explicitly disclose the first LED being a first array of LEDs, and the second LED being a second array of LEDs.   
However, Richards discloses     
a first LED being a first array of LEDs, and a second LED being a second array of LEDs (Fig 1, paragraphs [30][34] where a light source 18 has a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki, with the teachings of the light source 18 as described in Richards. The motivation being is that as shown a light source 18 can have a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki and have the light fixture (e.g. link 202a / LED 204) (lamp) with a light source that has a first LED (i.e. between 202a/204 and dongle 302) being a first array of LEDs and a second LED (i.e. between 202a/204 and 202b/204) being a second array of LEDs i.e. as an alternative so as to emit light using multiple light sources instead of a single light source for the purpose of increasing light intensity and which modification is a simple implementation of a known concept of a known light source 18 into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards fails to explicitly disclose a transceiver to transmit the data via radio frequency signals to a data destination.  
However, McBride discloses  
a transceiver to transmit data via radio frequency signals to a data destination (Fig 5, section VI “Visionary” pages 226-227 where a transceiver (Radio transceiver) transmits the data via radio frequency signals to a data destination (hybrid node)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards, with the teachings of the transceiver (Radio transceiver) as described in McBride. The motivation being is that as shown a transceiver (Radio transceiver) can transmit data via radio frequency signals to a data destination (hybrid node) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp)  as described in Solanki as modified by Richards and have the light fixture (e.g. link 202a / LED 204) (lamp) with a transceiver (Radio transceiver) that transmits the data via radio frequency signals to a data destination (hybrid node) i.e. so as to provide a dual communication and perform transmission protection between the light fixtures by using a radio transmission when an optical transmission fails and which modification is a simple implementation of a known concept of a known transceiver (Radio transceiver) into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards and McBride fails to explicitly disclose the light emitted by the second array of LEDs is modulated by varying a brightness of the second array of LEDs.
However, Maniam discloses 
a light emitted by a second array of LEDs is modulated by varying a brightness of the second array of LEDs (Fig 1A, paragraphs [16][20] where a light emitted by a second array of LEDs (134) is modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (134)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride, with the teachings of the pulse width modulation PWM as described in Maniam. The motivation being is that as shown a light emitted by a second array of LEDs (134) can be modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (134) and one of ordinary skill in the art can implement this concept into the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and have a light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) be modulated by varying a brightness (i.e. via pulse width modulation PWM) of the second array of LEDs (i.e. between 202a/204 and 202b/204) i.e. as an alternative so as to communicate data via the second array of LEDs and also adjust brightness for the purpose of changing an illumination level to a desired value and which modification is being made because of the similarities of the systems and the equivalent electrical and/or optical components (e.g. Reed Solomon RS coders/encoders, LEDs…) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM into a known second array of LEDs (i.e. between 202a/204 and 202b/204) for its improvement and for optimization and which modification yields predictable results.    
Solanki as modified by Richards and McBride and Maniam fails to explicitly disclose varying a brightness with 16 bit or 24 bit resolution. 
However, Hoover discloses 
varying a brightness with 16 bit or 24 bit resolution (Fig 2, paragraphs [30][31] where an LED 205 varies a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and Maniam, with the teachings of the pulse width modulation PWM as described in Hoover. The motivation being is that as shown an LED 205 can vary a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON) and one of ordinary skill in the art can implement this concept into the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and Maniam and have the second array of LEDs (i.e. between 202a/204 and 202b/204) vary a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the second array of LEDs  are OFF to when the second array of LEDs are ON) i.e. as an alternative so as to have a high quality luminance because it adjusts brightness with 2^16 or 0 to 65535 steps and creates a smooth transitioning when changing to a different illumination level and which modification is a simple implementation of a known concept of a known pulse width modulation PWM into a known second array of LEDs (i.e. between 202a/204 and 202b/204) for its improvement and for optimization and which modification yields predictable results. 
 
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Kim et al (Performance Improvement in Visible Light Communication By Using Spread Spectrum Coding).

Regarding Claim 3, Solanki as modified by Richards and McBride and Maniam and Hoover fails to explicitly disclose the light fixture wherein the processor is to modulate the light emitted by the second array of LEDs via spread spectrum modulation encoding.   
However, Kim discloses 
a processor modulating light emitted by an LED via spread spectrum modulation encoding (Fig 1,section “2. Principles of the spread-spectrum coding for VLC” page 278 where a transmitter has a processor that modulates light emitted by an LED via spread spectrum modulation encoding).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover, with the teachings of the spread spectrum modulation encoding as described in Kim. The motivation being is that as shown a transmitter can have a processor that modulates light emitted by an LED via spread spectrum modulation encoding and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and have the light fixture (e.g. link 202a / LED 204) (lamp) with a processor  that modulates light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) via spread spectrum modulation encoding i.e. so as to improve the performance and signal quality of the light communication and which modification is a simple implementation of a known concept of a known spread spectrum modulation encoding into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.

Claims 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Bhide et al (US Pub 20140328597).

Regarding Claim 4, Solanki as modified by Richards and McBride and Maniam and Hoover fails to explicitly disclose the light fixture wherein the light emitted by the second array of LEDs is emitted at a wavelength between 380 nanometers (nm) and 780 nm.  
However, Bhide discloses   
a light emitted by an LED is emitted at a wavelength between 380 nanometers (nm) and 780 nm (Fig 1, paragraph [18][22][24] where a light emitted by an LED 108 is emitted at a wavelength between 380 nm to 760 nm (i.e. for a visible light spectrum)).    
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover, with the teachings of the wavelength as described in Bhide. The motivation being is that as shown a light emitted by an LED 108 is emitted at a wavelength between 380 nm to 760 nm (i.e. for a visible light spectrum) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and better show and illustrate that the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) is emitted at a wavelength between 380 nm to 760 nm (i.e. for a visible light spectrum) i.e. in order to perform visible light communications and which combination is a simple implementation of a known concept of a known wavelength into a known light fixture (e.g. link 202a / LED 204) (lamp) for better clarifying its structure/operation and which combination yields predictable results. 

Regarding Claim 7, Solanki as modified by Richards and McBride and Maniam and Hoover fails to explicitly disclose the light fixture wherein the light emitted by the second array of LEDs is modulated at a frequency between 430 terahertz and 770 terahertz.  
However, Bhide discloses  
a light emitted by an LED is modulated at a frequency between 430 terahertz and 770 terahertz (Fig 1, paragraph [18][22][24] where a light emitted by an LED 108 is modulated at a frequency between 400 terahertz to 790 terahertz (i.e. for a visible light spectrum)).     
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover, with the teachings of the frequency as described in Bhide. The motivation being is that as shown a light emitted by an LED 108 is modulated at a frequency between 400 terahertz to 790 terahertz (i.e. for a visible light spectrum) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and better show and illustrate that the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) is modulated at a frequency between 400 terahertz to 790 terahertz (i.e. for a visible light spectrum) i.e. in order to perform  visible light communications and which combination is a simple implementation of a known concept of a known frequency into a known light fixture (e.g. link 202a / LED 204) (lamp) for better clarifying its structure/operation and which combination yields predictable results. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Lee et al (US Pub 20090110405).

Regarding Claim 8, Solanki as modified by Richards and McBride and Maniam and Hoover fails to explicitly disclose the light fixture wherein the light emitted by the second array of LEDs is modulated at a frequency between 1 kilohertz to 1 terahertz.  
However, Lee discloses   
a light emitted by an LED is modulated at a frequency between 1 kilohertz to 1 terahertz (paragraph [5] where a light emitted by an LED (for infrared) is modulated at a frequency between .3THz to 400 THz (i.e. for an infrared light spectrum)).      
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover, with the teachings of the frequency as described in Lee. The motivation being is that as shown a light emitted by an LED (for infrared) can be modulated at a frequency between .3THz to 400 THz (i.e. for an infrared light spectrum) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and have the light fixture (e.g. link 202a / LED 204) (lamp) with a light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) being modulated at a frequency between .3THz to 400 THz (i.e. for an infrared light spectrum) i.e. as an alternative so as to communicate data via infrared communications instead of visible light communications and which modification is a simple implementation of a known concept of a known frequency into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500).

Regarding Claim 9, Solanki discloses a method, comprising: 
receiving, via a processor of a light fixture, outgoing data from a data source (Fig 1, Fig 6, where a light fixture (e.g. link 202a / LED 204) (lamp) receives, via a processor (FPGA) (as also shown in Fig 8), outgoing data from a data source (e.g. from 102)); 
modulating, by the processor, a light emitted by the light fixture to carry the outgoing data to a second light fixture (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) modulates, by the processor (FPGA) (as also shown in Fig 8), a light  emitted (i.e. between 202a/204 and 202b/204) to carry the outgoing data to a second light fixture (e.g. link 202b / LED 204) (lamp)), wherein the second light fixture is to transmit the outgoing data to a data destination via optical signals (Fig 1, Fig 6, where the second light fixture (e.g. link 202b / LED 204) (lamp) transmits the outgoing data to a data destination (e.g. a dongle) via optical signals).  
Solanki fails to explicitly disclose the optical signals comprising radio frequency signals.  
However, McBride discloses   
optical signals comprising radio frequency signals (Fig 5, section VI “Visionary” pages 226-227 where optical signals (i.e. from an Optical transceiver and a Radio transceiver) comprises radio frequency signals (i.e. towards a hybrid node)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second light fixture (e.g. link 202b / LED 204) (lamp) as described in Solanki, with the teachings of the Optical transceiver and Radio transceiver as described in McBride. The motivation being is that as shown optical signals (i.e. from an Optical transceiver and a Radio transceiver) can comprise radio frequency signals (i.e. towards a hybrid node) and one of ordinary skill in the art can implement this concept into the second light fixture (e.g. link 202b / LED 204) (lamp) as described in Solanki and have the optical signals (i.e. from second light fixture (e.g. link 202b / LED 204)) comprise radio frequency signals (i.ee. towards a dongle) i.e. as an alternative so as to provide a dual communication and transmission protection between the light fixtures and dongles by using a radio transmission when an optical transmission fails and which modification is a simple implementation of a known concept of a known Optical transceiver and Radio transceiver into a known second light fixture (e.g. link 202b / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.      
Solanki as modified by McBride fails to explicitly disclose the light emitted by the light fixture is modulated by varying a brightness of an array of LEDs. 
However, Maniam discloses 
a light emitted by an array of LEDs is modulated by varying a brightness of the array of LEDs (Fig 1A, paragraphs [16][20] where a light emitted by an array of LEDs (134) is modulated by varying a brightness (i.e. via pulse width modulation PWM) of the array of LEDs (134)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by McBride, with the teachings of the pulse width modulation PWM as described in Maniam. The motivation being is that as shown a light emitted by an array of LEDs (134) can be modulated by varying a brightness (i.e. via pulse width modulation PWM) of the array of LEDs (134) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by McBride and have a light emitted by the light fixture (e.g. link 202a / LED 204) (lamp) be modulated by varying a brightness (i.e. via pulse width modulation PWM) of an array of LEDs (i.e. between 202a/204 and 202b/204) i.e. as an alternative so as to communicate data via an array of LEDs and also adjust a brightness for the purpose of changing an illumination level to a desired level and which modification is being made because of the similarities of the systems and the equivalent electrical and/or optical components (e.g. Reed Solomon RS coders/encoders, LEDs…) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.      
Solanki as modified by McBride and Maniam fails to explicitly disclose varying a brightness with 16 bit or 24 bit resolution. 
However, Hoover discloses  
varying a brightness with 16 bit or 24 bit resolution (Fig 2, paragraphs [30][31] where an LED 205 varies a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by McBride and Maniam, with the teachings of the pulse width modulation PWM as described in Hoover. The motivation being is that as shown an LED 205 can vary a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by McBride and Maniam and have the light fixture (e.g. link 202a / LED 204) (lamp) vary a brightness (i.e. via pulse width modulation PWM) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 or 0 to 65535 steps to vary luminance from when the array of LEDs  are OFF to when the array of LEDs are ON) i.e. as an alternative so as to have a high quality luminance because it adjusts brightness with 2^16 or 0 to 65535 steps and creates a smooth transitioning when changing to a different illumination level and which modification is a simple implementation of a known concept of a known pulse width modulation PWM into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
 
Regarding Claim 11, Claim 11 is similar to claim 3, therefore, claim 11 is rejected for the same reasons as claim 3.

Regarding Claim 12, Claim 12 is similar to claim 4, therefore, claim 12 is rejected for the same reasons as claim 4.

Regarding Claim 15, Claim 15 is similar to claim 7, therefore, claim 15 is rejected for the same reasons as claim 7.

Regarding Claim 16, Claim 16 is similar to claim 8, therefore, claim 16 is rejected for the same reasons as claim 8.

 Regarding Claim 18, Claim 18 is similar to claim 3, therefore, claim 18 is rejected for the same reasons as claim 3.

Regarding Claim 19, Claim 19 is similar to claim 4, therefore, claim 19 is rejected for the same reasons as claim 4.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636